DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22, 23, 30, 32, 34, 36, 37, and 38.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s):
“wherein the interior flexural slot extends from a top end of the outer shell, through the central void portion, and downwardly to a bottom end of the outer shell” (claim 3)
See below.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “The interior flexural slot intersects with the interior flexural slot” (paragraph 0009) should read “The interior flexural slot intersects with the central void portion.” See below.
Appropriate correction is required.
Claim Objections
Claims 1, 6, 10, 11, and 13 are objected to because of the following informalities:  
“a breast of a wearer” (claim 1) should be followed by a semicolon instead of a colon
“an outer shell having a curvature dimensioned to contain a breast of a wearer” (claims 1, 11) should read “an outer shell having a curvature dimensioned and configured to contain a breast of a wearer,” to enhance clarity and clearly recite the structure of the breast cup in relation to the human body
“overly a nipple of the wearer” (claims 1, 11) should read “overlie a nipple of a wearer”
“further comprising an interior flexural slot of the plurality of flexural slots to define…” (claim 2) should read “wherein the plurality of flexural slots includes an interior flexural slot that defines…” to enhance clarity
“further comprising: a lateral flexural slot of the plurality of flexural slots is generally vertically aligned…” (claim 6) should read “wherein the plurality of flexural slots includes a lateral flexural slot that is generally vertically aligned…” to enhance clarity 
“a plurality of nubs protrude from an outer surface of the outer shell” (claims 10, 13) should read “a plurality of nubs that protrude from an outer surface of the outer shell”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the interior flexural slot intersects with the interior flexural slot.” The limitation is indefinite, as it is unclear how the interior flexural slot intersects with itself. For purposes of examination, the Examiner will interpret the limitation as follows, in accordance with at least Fig. 4 and paragraph 0028 of the specification: “the interior flexural slot intersects with the central void portion.”
Claim 3 recites the limitation “wherein the interior flexural slot extends from a top end of the outer shell, through the central void portion, and downwardly to a bottom end of the outer shell.” The limitation is indefinite in view of the drawings, which appear to depict wherein the interior flexural slot (14) extends from an area adjacent to the top end of the outer shell and downwardly to an area adjacent to the bottom end of the outer shell, but does not actually extend from the top end to the bottom end. See at least Fig. 3. It is noted that the word “end” is most commonly defined as “a point that marks the extent of something”; “the extreme or last part”; “the terminal unit of something spatial that is marked off by units” (see definitions 1b, 1c, and 1d of “end” via Merriam-Webster.com). As such, it is unclear whether Applicant actually intends to claim wherein the interior flexural slot extends from the top end to the bottom end, or merely from a top end region to a bottom end region. For purposes of examination, the Examiner will interpret the limitation as follows, in accordance with at least Fig. 3: “wherein the interior flexural slot extends from a top end region of the outer shell, through the central void portion, and downwardly to a bottom end region of the outer shell.”
Claims 10 and 13 recite the limitation “a plurality of nubs [that] protrude from an outer surface of the outer shell.” The limitation is indefinite, as it is unclear if the plurality of nubs are part of the outer shell, or part of the cushioned liner, that extend through the flexural slots and then protrude from the outer shell. For purposes of examination, the Examiner will interpret the limitation as follows, in accordance with at least Figs. 4-6: “wherein the cushioned liner includes a plurality of nubs that extend through the plurality of flexural slots and protrude from an outer surface of the outer shell.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 (regarding claims 2-7, as best as can be understood) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inselberg et al. (herein Inselberg)(US PG Pub 2021/0169153).
Regarding claim 1, Inselberg discloses an athletic protective breast cup (225, see at least Abstract and paragraph 0002), comprising: 
an outer shell (layer 170) having a curvature dimensioned to contain a breast of a wearer (see 2A-4C and paragraphs 0026-0027); 
a plurality of flexural slots (240, 250) disposed about the outer shell (see Figs. 2A-4C and paragraphs 0031-0037; note that a slot is defined as “a narrow opening or groove” and therefore grooves 240, 250 form slots inasmuch as claimed; see definition 1a of “slot” via Merriam-Webster.com), the plurality of flexural slots configured to allow for a flexure of a defined flexural region of the outer shell responsive to an impact force exerted on the outer shell (see paragraphs 0031-0037 and 0041); and 
a central void portion (at least a central aperture of plurality of apertures 265) defined in the outer shell positioned to overlie a nipple of the wearer, when worn (see Figs. 2A-4C and paragraph 0044; note that cup 225 includes at least one aperture 265 located at an apex portion of the cup that generally corresponds to and is positioned to overlie at least a portion of a nipple of the wearer).
It is noted that the recitation of “configured to allow for a flexure of a defined flexural region of the outer shell responsive to an impact force exerted on the outer shell” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Inselberg discloses a plurality of flexural slots (240, 250) that allow flexure of various flexural regions of the outer shell (see paragraphs 0031-0037 and 0041), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 2, Inselberg further discloses an interior flexural slot (250) of the plurality of flexural slots (240, 250) to define a plurality of major flexural regions in the outer shell (see Figs. 2B and 4A-4C and paragraphs 0031-0037 and 0041; interior flexural slot 250 at least partially defines the flexural regions of the outer shell; and the interior flexural slot intersects with the central void portion (see paragraph 0044 and Figs. 4A-4C; Inselberg discloses wherein void portions 265 may intersect with inner grooves 250).

Regarding claim 3, Inselberg further discloses wherein the interior flexural slot (250) extends from a top end of the outer shell (interpreted to be a top end portion of the outer shell, see rejection under 35 USC 112 above), through the central void portion (at least a central aperture of plurality of apertures 265, which may intersect with grooves 250, see paragraph 0044 and Figs. 4A-4C), and downwardly to a bottom end of the outer shell (interpreted to be a bottom end portion of the outer shell, see Figs. 2B and 4A-4C and rejection under 35 USC 112 above), wherein terminal ends of the interior flexural slot terminate spaced apart from a peripheral side edge of the outer shell (see Figs. 2B, 3B, and 4A-4C).

Regarding claim 4, Inselberg further discloses wherein an upper end of the interior flexural slot (250) is oriented inwardly to provide for improved flexing of a top flexural region of the outer shell (see at least Fig. 4A, an upper end portion of interior flexural slot 250 along top of groove 250D extends inwardly towards the medial portion of cup 225, when measured along a clockwise direction of the groove; the Examiner further notes “inwardly and outwardly” are relative terms, and Applicant has not established what the structures are “inward” or “outward” from).
It is noted that the recitation of “to provide for improved flexing of a top flexural region of the outer shell” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Inselberg discloses a plurality of flexural slots (250) that allow flexure of various flexural regions of the outer shell (see paragraphs 0031-0037 and 0041), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 5, Inselberg further discloses wherein a lower end portion of the interior flexural slot (250) is oriented outwardly to provide for a lower flexural region that is dispersed across a lower aspect of the outer shell (see at least Fig. 4A, a lower end portion of interior flexural slot 250 along bottom of groove 250D extends outwardly towards the lateral portion of cup 225, when measured along a clockwise direction of the groove; the Examiner further notes “inwardly and outwardly” are relative terms, and Applicant has not established what the structures are “inward” or “outward” from).
It is noted that the recitation of “to provide for a lower flexural region that is dispersed across a lower aspect of the outer shell” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Inselberg discloses a plurality of flexural slots (250) that allow flexure of various flexural regions of the outer shell (see paragraphs 0031-0037 and 0041), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 6, Inselberg further discloses a lateral flexural slot (lateral-most groove 240 of cup 225, see Fig. 2A and 3A) is generally vertically aligned at a lateral aspect of the outer shell, inwardly spaced from a peripheral side edge of the outer shell (see Figs. 2A and 3A).

Regarding claim 7, Inselberg further discloses wherein an upper end of the lateral flexural slot is oriented inwardly, and a lower end of the lateral flexural slot is oriented outwardly (see Figs. 2A and 3A, the upper end of lateral-most groove 240 is oriented inwardly at least when measured in a top-down direction of the groove; the Examiner further notes “inwardly and outwardly” are relative terms, and Applicant has not established what the structures are “inward” or “outward” from).
Inselberg fails to clearly depict wherein the lower end of the lateral flexural slot is oriented outwardly. Inselberg appears to depict wherein the lower end of the lateral flexural slot extends substantially vertically (see Fig. 3A).
However, Inselberg further discloses wherein each groove (240) may either by straight or arcuate (see paragraph 0033) and may be selectively shaped and arranged to provide desired contouring/fit and/or support characteristics to the wearer (see paragraph 0033). 
Therefore, based on Inselberg’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Inselberg’s lateral flexural slot to be more arcuate, such that the lower end of the lateral flexural slot would be oriented outwardly, so as to provide desired contouring/fit and/or support characteristics to the wearer along the lower end of the lateral flexural slot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inselberg, as applied to claim 1 above, in view of Abraham (US PG Pub 2017/0055602).
Regarding claim 8, Inselberg further discloses a liner (410) disposed over an interior surface of the outer shell (170; see Figs. 5A-5B and paragraphs 0045-0047).
Inselberg fails to specifically disclose wherein the liner is a cushioned liner. 
However, Abraham teaches an athletic protective breast cup (60) comprising an outer shell (66) and an inner liner (62), wherein the inner liner is a cushioned liner (see Fig. 4 and paragraph 0044), to allow the liner to absorb and dissipate forces of impact to the chest/breast area of the wearer (see paragraph 0044).
Therefore, based on Abraham’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Inselberg’s liner to be a cushioned liner, as doing so would allow the liner to absorb and dissipate forces of impact to the chest/breast area of the wearer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Inselberg in view of Abraham.
Regarding claim 11, Inselberg discloses an athletic protective breast cup (225, see at least Abstract and paragraph 0002), comprising: 
an outer shell (layer 170) having a curvature dimensioned to contain a breast of a wearer (see 2A-4C and paragraphs 0026-0027), the outer shell having a plurality of flexural slots (240, 250) disposed about the outer shell (see Figs. 2A-4C and paragraphs 0031-0037; note that a slot is defined as “a narrow opening or groove” and therefore grooves 240, 250 form slots inasmuch as claimed; see definition 1a of “slot” via Merriam-Webster.com), the plurality of flexural slots configured to allow for a flexure of a defined flexural region of the outer shell responsive to an impact force exerted on the outer shell (see paragraphs 0031-0037 and 0041);  
a central void portion (at least a central aperture of plurality of apertures 265) defined in the outer shell positioned to overlie a nipple of the wearer, when worn (see Figs. 2A-4C and paragraph 0044; note that cup 225 includes at least one aperture 265 located at an apex portion of the cup that generally corresponds to and is positioned to overlie at least a portion of a nipple of the wearer); and
a liner (410) disposed over an interior surface of the outer shell (170; see Figs. 5A-5B and paragraphs 0045-0047).
It is noted that the recitation of “configured to allow for a flexure of a defined flexural region of the outer shell responsive to an impact force exerted on the outer shell” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Inselberg discloses a plurality of flexural slots (240, 250) that allow flexure of various flexural regions of the outer shell (see paragraphs 0031-0037 and 0041), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Inselberg fails to specifically disclose wherein the liner is a cushioned liner. 
However, Abraham teaches an athletic protective breast cup (60) comprising an outer shell (66) and an inner liner (62), wherein the inner liner is a cushioned liner (see Fig. 4 and paragraph 0044), to allow the liner to absorb and dissipate forces of impact to the chest/breast area of the wearer (see paragraph 0044).
Therefore, based on Abraham’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Inselberg’s liner to be a cushioned liner, as doing so would allow the liner to absorb and dissipate forces of impact to the chest/breast area of the wearer.

Claims 1, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCracken et al. (herein McCracken)(US Patent No. 5,806,103) in view of Larsson (US Patent No. 5,032,103), further in view of Jankowski (US Patent No. 6,375,537).
Regarding claim 1, McCracken discloses an athletic protective breast cup (10a/10b, see at least Figs. 5-6 and apertured outer shell feature of Fig. 6; see also column 1, lines 11-15), comprising: 
an outer shell (11a/11b) having a curvature dimensioned to contain a breast of a wearer (see Figs. 5-6 and column 2, lines 38-46); and 
a void portion (26b) defined in the outer shell (see Fig. 6 and column 2, line 60 – column 3, line 2).
McCracken fails to specifically disclose wherein the void portion is a central void portion that is positioned to overly a nipple of the wearer, when worn. McCracken only shows the outer shell from a side perspective view (see Fig. 6) and does not explicitly teach/depict wherein the plurality of void portions (26b) also include a central void portion.
However, Larsson teaches a protective breast cup (10) comprising an outer shell (15), wherein the outer shell comprises a plurality of void portions (30), including at least one central void portion that is positioned to overly at least a portion of a nipple of the wearer when worn (depending on the size/proportions of the wearer’s breast and nipple, see Figs. 1-2), so as to enhance ventilation and air flow through portions of the outer shell (see column 2, lines 50-57).
Therefore, based on Larsson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the positions/arrangement of McCracken’s plurality of void portions to include at least one central void portion that is positioned to overly a nipple of the wearer when worn, as doing so would enhance ventilation and air flow through the central portion of the outer shell.
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI)(C).
McCracken also fails to disclose a plurality of flexural slots disposed about the outer shell, the plurality of flexural slots configured to allow for a flexure of a defined flexural region of the outer shell responsive to an impact force exerted on the outer shell.
However, Jankowski teaches an athletic protective breast shield (1; see at least Figs. 1-5 and column 1, lines 4-44) comprising an outer shell (2) and a cushioned liner (4), wherein the outer shell comprises a plurality of flexural slots (5) configured to allow for a flexure of a defined flexural region of the outer shell responsive to an impact force exerted on the outer shell (see column 2, lines 16-24 and column 3, lines 17-26), to allow the outer layer to flex where so desired (see column 2, lines 16-24).
Therefore, based on Jankowski’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCracken’s outer shell to include a plurality of flexural slots disposed about the outer shell, the plurality of flexural slots configured to allow for a flexure of a defined flexural region of the outer shell responsive to an impact force exerted on the outer shell; as doing so would allow the outer layer to flex where so desired.
It is noted that the recitation of “configured to allow for a flexure of a defined flexural region of the outer shell responsive to an impact force exerted on the outer shell” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. McCracken and Jankowski together teach an impact-absorbing outer shell (11a/11b of McCracken/2 of Jankowski; see column 2, lines 38-60 of McCracken and column 1, line 62 -  column 2, line 24 of Jankowski) that includes a plurality of flexural slots (5 of Jankowski) that allow flexure of a desired flexural region of the outer shell (see column 2, lines 16-24 of Jankowski), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 8, the modified breast cup of McCracken (i.e., McCracken in view of Larsson and Jankowski) is further disclosed to comprise a cushioned liner (25a of McCracken) disposed over an interior surface of the outer shell (11a of McCracken; see Fig. 5 and column 2, lines 38-60 of McCracken).

Regarding claim 9, McCracken, Larsson, and Jankowski together teach the limitations of claim 8, as discussed above. McCracken, Larsson, and Jankowski further teach a soft and pliable cushioned liner material (see column 2, lines 47-60 of McCracken; and column 2, lines 25-41 of Jankowski) that is easily compressed and deformed, and therefore has an outer surface that is capable of protruding through the plurality of flexural slots, depending on the amount of compressive force applied to the breast cup and cushioned liner. Note that the flexural slots (5 of Jankowski) have a fairly large size (see Fig. 1 of Jankowski) and would reasonably allow an adjacent soft padding surface to protrude therethrough, depending on the amount of compressive force applied to the breast cup and cushioned liner, e.g., by a user squeezing the pad and applying a compressive force to the liner to squeeze/compress it towards the outer shell. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Furthermore, the Examiner notes that it has been held that the recitation that an element is “adapted to” or “configured to” perform a function is not a positive limitation but only requires the ability to so perform. In re Hutchison, 69 USPQ 138. As such, claim 9 does not positively require the cushioned liner to actually protrude through the plurality of flexural slots.

Regarding claim 11, McCracken discloses an athletic protective breast cup (10a/10b, see at least Figs. 5-6 and apertured outer shell feature of Fig. 6; see also column 1, lines 11-15), comprising: 
an outer shell (11a/11b) having a curvature dimensioned to contain a breast of a wearer (see Figs. 5-6 and column 2, lines 38-46); 
a void portion (26b) defined in the outer shell (see Fig. 6 and column 2, line 60 – column 3, line 2); and
a cushioned liner (25a) disposed over an interior surface of the outer shell (see Fig. 5 and column 2, lines 38-60).
McCracken fails to specifically disclose wherein the void portion is a central void portion that is positioned to overly a nipple of the wearer, when worn. McCracken only shows the outer shell from a side perspective view (see Fig. 6) and does not explicitly teach/depict wherein the plurality of void portions (26b) also include a central void portion.
However, Larsson teaches a protective breast cup (10) comprising an outer shell (15), wherein the outer shell comprises a plurality of void portions (30), including at least one central void portion that is positioned to overly at least a portion of a nipple of the wearer when worn (depending on the size/proportions of the wearer’s breast and nipple, see Figs. 1-2), so as to enhance ventilation and air flow through portions of the outer shell (see column 2, lines 50-57).
Therefore, based on Larsson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the positions/arrangement of McCracken’s plurality of void portions to include at least one central void portion that is positioned to overly a nipple of the wearer when worn, as doing so would enhance ventilation and air flow through the central portion of the outer shell.
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI)(C).
McCracken also fails to disclose a plurality of flexural slots disposed about the outer shell, the plurality of flexural slots configured to allow for a flexure of a defined flexural region of the outer shell responsive to an impact force exerted on the outer shell.
However, Jankowski teaches an athletic protective breast shield (1; see at least Figs. 1-5 and column 1, lines 4-44) comprising an outer shell (2) and a cushioned liner (4), wherein the outer shell comprises a plurality of flexural slots (5) configured to allow for a flexure of a defined flexural region of the outer shell responsive to an impact force exerted on the outer shell (see column 2, lines 16-24 and column 3, lines 17-26), to allow the outer layer to flex where so desired (see column 2, lines 16-24).
Therefore, based on Jankowski’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCracken’s outer shell to include a plurality of flexural slots disposed about the outer shell, the plurality of flexural slots configured to allow for a flexure of a defined flexural region of the outer shell responsive to an impact force exerted on the outer shell; as doing so would allow the outer layer to flex where so desired.
It is noted that the recitation of “configured to allow for a flexure of a defined flexural region of the outer shell responsive to an impact force exerted on the outer shell” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. McCracken and Jankowski together teach an impact-absorbing outer shell (11a/11b of McCracken/2 of Jankowski; see column 2, lines 38-60 of McCracken and column 1, line 62 -  column 2, line 24 of Jankowski) that includes a plurality of flexural slots (5 of Jankowski) that allow flexure of a desired flexural region of the outer shell (see column 2, lines 16-24 of Jankowski), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 12, McCracken, Larsson, and Jankowski together teach the limitations of claim 11, as discussed above. McCracken, Larsson, and Jankowski further teach a soft and pliable cushioned liner material (see column 2, lines 47-60 of McCracken; and column 2, lines 25-41 of Jankowski) that is easily compressed and deformed, and therefore has an outer surface that is capable of protruding through the plurality of flexural slots, depending on the amount of compressive force applied to the breast cup and cushioned liner. Note that the flexural slots (5 of Jankowski) have a fairly large size (see Fig. 1 of Jankowski) and would reasonably allow an adjacent soft padding surface to protrude therethrough, depending on the amount of compressive force applied to the breast cup and cushioned liner, e.g., by a user squeezing the pad and applying a compressive force to the liner to squeeze/compress it towards the outer shell. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Furthermore, the Examiner notes that it has been held that the recitation that an element is “adapted to” or “configured to” perform a function is not a positive limitation but only requires the ability to so perform. In re Hutchison, 69 USPQ 138. As such, claim 12 does not positively require the cushioned liner to actually protrude through the plurality of flexural slots.






Allowable Subject Matter
Claims 10 and 13, as best as can be understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. See Examiner’s interpretation and suggested claim language above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Huang (US Patent No. 6,299,505) teaches a breast pad having a plurality of slits/slots for increasing the flexibility and permeability of the pad; and Weinberg (US Patent No. 4,566,458) teaches a protective breast cup having two layers and including a plurality of ventilation ribs and corresponding grooves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732